                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


COMMONWEALTH EQUITY SERVICES,
LLC d/b/a COMMONWEALTH FINANCIAL
NETWORK and MARGARET BENISON,

                           Plaintiffs,
                                                            Civil Action No. 18-12314-DJC
v.                                                          Plaintiffs’ Reply
                                                            (Leave to file granted 2/6/2019)
THE OHIO NATIONAL LIFE INSURANCE
COMPANY; OHIO NATIONAL LIFE
ASSURANCE CORPORATION; and OHIO
NATIONAL EQUITIES, INC.,

                           Defendants.


     PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO COMPEL FINRA
               ARBITRATION AND STAY COURT PROCEEDINGS

        Plaintiffs1 hereby submit this reply to Defendants’2 Opposition (“Opp.”) to Plaintiffs’

Motion to Compel FINRA Arbitration and Stay Court Proceedings.

I.      OHIO NATIONAL’S OPPOSITION CONCEDES THAT ON EQUITY,
        COMMONWEALTH AND BENISON ARE SUBJECT TO MANDATORY FINRA
        ARBITRATION PURSUANT TO NASD CODE §13200(a).

        Plaintiffs’ Motion and Memo (pp. 5-6) clearly asserted that Plaintiffs’ claims against ON

Equity were subject to mandatory FINRA Arbitration pursuant to FINRA Code §13200(a).

Defendants’ Opposition did not address Plaintiffs’ position. Rather, its arguments only

addressed the contractual arbitration clause in the Addendum to the Selling Agreement.

Thus, ON Equity has conceded that it must be compelled to FINRA Arbitration.3



1 Plaintiffs are Commonwealth Equity Services, LLC d/b/a Commonwealth Financial Network (“Commonwealth”)

and Margaret Benison (“Benison”).
2 Defendants are The Ohio National Life Insurance Company (“ON Insurance”), Ohio National Life Assurance

Corporation (“ON Assurance”), and Ohio National Equities, Inc. (“ON Equity”) (collectively “Ohio National” or
“Defendants”).
II.     DEFENDANTS’ ARGUMENT DOES NOT INVOLVE CONTRACT EXISTENCE,
        THUS, THE PRESUMPTION FAVORING ARBITRABILITY APPLIES.

        The parties’ agree that the Court should decide the issues of whether: (1) a valid contract

exists; and (2) the dispute at issue falls within the scope of the arbitration clause of that contract.

Ohio National’s Opposition argues that the first factor (i.e., no valid contract exists) is lacking;

however, as explained below, its argument is unavailing.

             A. Defendants’ Argument That No Valid Agreement Exists Has No Support in
                Fact or Law.

        Ohio National’s Opposition presents the issue before the Court as an issue of contract

existence but provides no fact or caselaw to support its argument.4 Indeed, the Opposition does

not challenge the formation or existence of the Selling Agreement or the Addendum which

contains the arbitration clause, and cites no law or fact that would render the contract invalid

under traditional principles of law and equity,5 such as for lack of consideration or mutual assent,

duress, or fraud. See Escobar-Noble, 680 F.3d at 123; AT&T Mobility LLC v. Concepcion, 563

U.S. 333, 339 (2011). To the contrary, Ohio National agrees that it is a signatory to the Selling

Agreement and the Addendum. See Opp. at 3 (admitting ON Insurance and ON Assurance are

“parties to a pre-dispute agreement that specifically provided for arbitration”).

        Moreover, Ohio National does not repudiate, nor does it make any claim to any grounds



3 See Eldridge v. Gordon Brothers Group, L.L.C., 863 F.3d 66, 84 (1st Cir. 2017) (failure to raise argument in
opposition to a motion waives that argument thereafter).
4
  A survey of every case cited by Ohio National supports Plaintiffs’ interpretation of the Federal Arbitration Act
(“FAA”) 9 U.S.C. § 2. For example, the courts in many of the cases cited by Ohio National compelled arbitration.
See e.g., Awuah v. Coverall N. Am., Inc., 703 F.3d 36 (1st Cir. 2012) (compelling arbitration of an agreement
formed through incorporation by reference); Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S.
614 (1985) (compelling arbitration upon finding statutory claims were not precluded by Federal law); Soto-
Fonalledas v. Ritz-Carlton San Juan Hotel Spa & Casino, 640 F.3d 471 (1st Cir. 2011) (compelling arbitration
where agreement was supported by adequate consideration); Salvadori v. Option One Mortgage Corp., 420
F.Supp.2d 349 (D.N.J. 2006) (compelling arbitration where agreement was not unenforceable under state law).
5
  See Shen v. CMFG Life Insurance Company, 2016 WL 1129308, at *11 (D.Mass., 2016) (issues of contract validity
are to be decided under traditional state law principles of contract formation).

                                                       -2-
for the revocation of the Addendum. Murray v. United Food and Commercial Workers

International Union, 289 F.3d 297, 302 (4th Cir. 2002) (“the FAA specifically contemplates that

parties may also seek revocation of an arbitration agreement under ‘such grounds as exist at law

or in equity’”). Indeed, the Addendum is valid under the scope of inquiry articulated by the

Supreme Court:

         The final phrase of §2 … permits arbitration agreements to be declared
         unenforceable “upon such grounds as exist at law or in equity for the revocation
         of any contract.” This saving clause permits agreements to arbitrate to be
         invalidated by “generally applicable contract defenses, such as fraud, duress, or
         unconscionability,” but not by defenses that apply only to arbitration or that
         derive their meaning from the fact that an agreement to arbitrate is at issue.

AT&T Mobility LLC, 563 U.S. at 339 (emphasis added).

             B. Ohio National is “Bound” by the Agreement, Requiring the Court to Apply
                the “Presumption” Favoring Arbitrability.

         Ohio National argues that the presumption favoring arbitrability as to the scope of the

agreement does not apply because they are not “bound” by the arbitration agreement. See Opp.

at 9-10. Ohio National interprets the word “bound” to mean that a party is “required to

arbitrate.” See Opp. at 9. This argument is at best circuitous: the caselaw developed under the

FAA clearly defines “bound” to mean a person or entity who is a signatory to the arbitration

agreement or able to enforce the agreement through law or equity, such as through estoppel. See

Escobar-Noble, 680 F.3d at 121; Comer, 436 F.3d at 1103; McCarthy, 22 F.3d at 355. Ohio

National is a party to a valid agreement. They are thus bound by the agreement and, therefore

the presumption of arbitrability applies to the agreement.6

         The case cited by Ohio National, Comer v. Micor, Inc., 436 F.3d 1098 (9th Cir. 2006), is

6
  Ohio National argues that the summary judgment standard should be applied by the Court to this dispute because
an issue of fact concerning contract existence is before the Court. See Opp. at 10-11. As is shown above, because
no issue of fact as to whether an agreement to arbitrate exists, Ohio National is not entitled to the summary judgment
standard. See Griggs-Ryan v. Smith, 904 F.2d 112, 115 (1st Cir. 1990).

                                                        -3-
consistent with the above analysis. The Comer court found that it could not apply the

presumption of arbitrability because Comer was not a party to the agreement, nor could he be

compelled to arbitrate under theories of estoppel or third party beneficiary. Id. at 1102-03. The

court stated that Comer was not required to arbitrate his claim because, “Smith Barney's petition

comes within the general rule that a nonsignatory is not bound by an arbitration clause.” Id. at

1103. Here, however, there is no dispute that all Defendants are signatories to the agreement.

III.       OHIO NATIONAL’S ARGUMENT CONCERNING APPLICATION OF A FINRA
           CODE PROVISION IS TO BE DECIDED BY FINRA, NOT THIS COURT.

           Ohio National argues that because they interpret FINRA Code § 13200 to not require

them to arbitrate in FINRA, and the arbitration clause invokes the FINRA Code, the Court

should decide that they cannot be compelled to FINRA arbitration. See Opp. at 11-13.

However, the invocation of FINRA rules under the arbitration agreement7 shows the intent of the

parties to have FINRA arbitrators decide questions concerning the FINRA Code. See Howsam

v. Dean Witter Reynolds, Inc., 537 U.S. 79, 86 (2002); PaineWebber Inc. v. Elahi, 87 F. 3d 589,

599-601 (1996). As stated in Howsam, “[P]arties to an arbitration contract would normally

expect a forum-based decisionmaker to decide forum-specific procedural gateway matters.” The

court must infer and assume that the parties intended the arbitrator to decide questions of forum

specific rules unless a statement to the contrary exists in the arbitration agreement. Id. See also

PaineWebber, 87 F. 3d 599-601. As the Howsam Court explained:

           NASD arbitrators, comparatively more expert about the meaning of their own
           rule, are comparatively better able to interpret and to apply it. In the absence of
           any statement to the contrary in the arbitration agreement, it is reasonable to infer
           that the parties intended the agreement to reflect that understanding … and for the
           law to assume an expectation that aligns (1) decisionmaker with (2) comparative
           expertise will help better to secure a fair and expeditious resolution of the
           underlying controversy-a goal of arbitration systems and judicial systems alike.

7
    Plaintiff’s Memo. at 5; Comp., Ex. A, ¶3.

                                                   -4-
Id.

       Here, like in Howsam and PaineWebber, there is no statement in the Addendum that

provides for a court to interpret the FINRA Code. In fact, the Selling Agreement provides that

all parties agree to abide by FINRA rules. See Comp., Ex. A at ¶3. Moreover, there are two

FINRA Rules directly on point: (1) FINRA Code §13203 specifically provides that the Director

of FINRA Dispute Resolution may decline arbitration if the Director determines “given the

purposes of FINRA and the intent of the Code” the forum is inappropriate; and (2) FINRA Code

§13413 specifically provides that “[t]he panel has the authority to interpret and determine the

applicability of all provisions under the Code.” See e.g. PaineWebber, 87 F. 3d at 600-01

(“NASD Code section 35, empowering the arbitrator to “interpret and determine the applicability

of all provisions under the Code,” strongly undercuts any argument that the parties intended the

section 15 time bar to be an arbitrability issue to be decided only by the courts.”) Accordingly, it

is for FINRA to decide questions concerning the application of the FINRA Code to the specifics

of a case. Id. Thus, the Court must compel Ohio National to FINRA arbitration.

IV.    IF THE COURT RULES ON DEFENDANTS’ “IN ACCORDANCE WITH”
       FINRA CODE ARGUMENT, IT SHOULD COMPEL FINRA ARBITRATION.

           A. Defendants’ “Interpretation” of the “In Accordance With” Language is
              Misguided.

       Ohio National argues that, even though ON Insurance and ON Assurance signed the

Addendum voluntarily agreeing to arbitrate in FINRA, they cannot be compelled to do so

because, if they had not signed the Addendum, FINRA Code §13200 would not require them

to arbitrate. This argument is without merit. Under Ohio National’s theory, if the Addendum

had stated “arbitration in accordance with the rules of AAA or JAMS,” they could not be

compelled to arbitration because AAA/JAMS rules do not require them to arbitrate absent a


                                               -5-
contractual arbitration agreement. Ohio National’s “interpretation” is contrary to the principles

of contract interpretation, as well as common sense. In addition, to the extent one views the

issue as being ambiguous, the presumption favoring arbitration would also require a finding that

the matter should be referred to arbitration.

             B. The Argument that the FINRA Code Does Not Allow Arbitration between
                Members and Non-Members Has No Support in Fact or Law.

        Ohio National argues that the FINRA Code does not allow for arbitration between

members and non-members due to a language change in the FINRA Code “Required

Arbitration” section (NASD 10201(a) and FINRA Rule 13200). See Opp. at 11-16. This

argument is a red herring. Both before and after such language change, FINRA could and

would conduct an arbitration between members and non-members pursuant to the plain

language of the Addendum. Since the language change, FINRA has conducted arbitrations in

industry disputes between members, associated persons and non-members on a voluntary basis

and pursuant to arbitration agreements. See In the Matter of the Arbitration Between: PMW

Partners D/B/A Capital Trust Wealth Management Group v. NBC Securities, Inc., RBC

Centura Banks, Inc., 2011 WL 1938215, at *8 (FINRA, May 9, 2011) (non-member compelled

by District Court to FINRA arbitration in industry dispute).8

        In sole support of its position, Ohio National cites UBS Bank USA v. Hussein, 2014




8 See also In the Matter of the Arbitration Between: Michael Gerard Rom v. Philip Edward Steele, First Financial
Services LLC, 2017 WL 5869696, at *2 (FINRA, Nov. 24, 2017) (non-member successfully compelled FINRA
arbitration of industry dispute); In the Matter of the Arbitration Between: Charles Schwab & Co., Inc. v. Bluemont
Capital Advisors,LLC and Michael Peter Duprey, 2013 WL 772743, at *2 (FINRA, Feb. 20, 2013) (voluntary basis)
(confirmed Charles Schwab & Co., Inc. v. WS Wealth Management, LLC, 2016 WL 7033699, at *3 (E.D.Va.,
2016)); In the Matter of the Arbitration Between: Morgan Stanley Smith Barney LLC, Morgan Stanley Smith
Barney FA Notes Holdings LLC v. Francis X. Schiavetti, 2015 WL 4466938, at *2 (FINRA, July 15, 2015) (same).

                                                      -6-
WL 1600375, at *3 (D. Utah, 2014).9 However, UBS Bank is not controlling and is

distinguishable from this case. First, in UBS Bank, UBS Bank was not a party to the arbitration

provision, whereas, here ON Insurance and ON Assurance are signatories to the Addendum. Id.

Second, unlike the Addendum, the forum selection provision in UBS Bank stated that the

parties were giving up their right to sue in court, “except as provided by the rules of the

arbitration forum in which the claim was filed.” 10 Id. at *2. The provision allowed the parties

to sue in court if the rules of the arbitration forum allowed for court litigation. Here, the

Addendum states that the parties will resolve the dispute only in arbitration, stating that any

dispute “shall be submitted to arbitration” and “[j]udgment upon the award rendered by the

arbitrators may be entered in any court of competent jurisdiction.” See Comp. Ex. C.

        Lastly, the court in UBS Bank cited a letter from FINRA to the defendant, rather than

the FINRA Code, to state that the Code did not allow UBS Bank to arbitrate in FINRA. UBS

Bank USA, 2014 WL 1600375 at *3. Courts in the First Circuit, when faced with similar

correspondence from FINRA, have compelled arbitration, finding that it is for FINRA to decide

whether FINRA has jurisdiction. See Paquette v. McDermott Inv. Services, LLC, 2014 WL

5313945, at *8 (D. Mass., 2014); Paine Webber, 87 F. 3d at 597 (“[R]eliance on the NASD

staff attorney’s letter is misplaced. There is no assurance that the letter represented the position

of the NASD at the time”).

V.      A STAY IS APPROPRIATE REGARDLESS OF WHETHER ON INSURANCE
        AND/OR ON ASSURANCE ARE REQUIRED TO ARBITRATE.


9
  Ohio National’s comparison of FINRA "Industry Code" §13200(a) with FINRA "Customer Code" § 12201 is
inapposite. See Opp. at 15. Whether arbitration proceeds under either code is for the arbitrators to decide. See UBS
Financial Services, Inc. v. West Virginia University Hospitals, Inc., 660 F.3d 643, 652 (2nd Cir. 2011).
10 Ohio National states that, “[t]he contract provision at issue [in UBS Bank] indicated that FINRA was the sole

forum in which arbitration could be conducted.” Opp. at 13. Not true. In UBS Bank arbitration could occur in
FINRA “or any other national securities exchange’s arbitration forum upon which UBS Financial Services Inc … is
legally required to arbitrate ...” See UBS Bank USA v. Hussein, 2:14-cv-00106-DB (2014),(Doc. 19-1), at 20.

                                                       -7-
             A. ON Equities, ON Insurance and ON Assurance Are Jointly Liable For
                Breach of the Selling Agreement’s Payment Obligation.

         The application of the law to the language in the Selling Agreement and prospectus

dictates that all three Defendants are jointly liable for the payment of compensation to

Commonwealth pursuant to §9 of the Selling Agreement. See Spicer v. James, 487 N.E.2d 353,

355 (Ohio App., 1985); Quintin v. Magnant, 285 Mass. 450 (1934).11

         First, it is undisputed that all three Defendants are parties to the Selling Agreement. See

Comp. Ex. A. "Generally, an obligation entered into by more than one person is presumed to be

joint." Spicer, 487 N.E.2d at 355; Lovell v. Commonwealth Thread Co., 272 Mass. 138 (1930).

         Second, the Defendants undertake obligations in the Selling Agreement in the

conjunctive, indicating that they are jointly liable. The Selling Agreement is between ON

Insurance, ON Assurance, ON Equities and Commonwealth. See Comp. Ex. A at 1. The Selling

Agreement states that all three Defendants “propose to have BD’s representatives solicit sales of

the Contracts.” Id. The Selling Agreement also states that all three Defendants “hereby appoint

BD [Commonwealth] to supervise solicitations of the Contracts.” Id. Under “Commissions

Payable,” the Selling Agreement provides that the BD will be paid commissions according to the

Commission Schedule. It does not identify any single Defendant as having sole responsibility

for such payment obligation. Id., ¶9.

         Third, to the extent any differentiation is made between the Defendants with respect to

commissions, ON Equity is identified. For example, if Commonwealth is required to refund any

commissions, it must refund such commissions to ON Equity, not ON Insurance or ON

Assurance, and ON Equity “agrees to notify BD . . . of any premium refund or a commission

11
  “[E]ach party jointly liable for a judgment for breach of contract is liable for the full amount.” Tilcon Capaldi,
Inc. v. Feldman, 249 F.3d 54, 62 (1st Cir. 2001) (citing Bromberg & Ribstein, Bromberg & Ribstein on Partnership
§ 5.10(b), at 5:91–92 (2000); 12 Richard A. Lord, Williston on Contracts § 36:1, at 610 (4th ed. 1999)).

                                                        -8-
chargeback.” Id. Similarly, the language of the prospectus cited in Plaintiffs’ Memorandum

identifies ON Equity as the party responsible for making the payments required by the Selling

Agreement. See Memo. at 4, fn.12; Compl., Ex. G at 26.

         Lastly, the affidavits filed in support of Ohio National’s Opposition do nothing to change

the legal obligations or liability of the three Defendants. The Affidavits merely state that,

factually, the payment of commissions was carried out by a process in which ON Insurance

wired funds to a third party (DTCC) which then paid Commonwealth. See Opp. Ex. 2, ¶9; Ex. 3,

¶4. Even if true,12 this statement does not, and cannot, change the language of the Selling

Agreement or the operative caselaw. Whether ON Insurance physically made the payment –

either on its own behalf or on behalf of one or more of the other Defendants – is not the relevant

inquiry. The material issue is which Defendant(s) are legally responsible for making the

payment. The Affidavits do not address that issue.

             B. Defendants’ Argument that the Court Must Not Stay District Court
                Litigation Fails.

         If ON Equity is compelled to arbitration but the other Defendants are not, the arbitration

will proceed on the same facts under the same Selling Agreement, and therefore would be

duplicative of any litigation in this Court. Furthermore, because the three Defendants are

jointly liable, FINRA Arbitration would most likely resolve issues that would also come before

the Court, if not resolve the dispute entirely. Therefore, the Court should stay litigation pending

the outcome of arbitration.

         Ohio National’s citation to Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 221

12
    It is difficult to accept Ohio National’s argument at face value given that it contradicts the governing prospectus.
To the extent the Affidavits show that the process detailed in the prospectus “is not how the process actually works,”
it is a violation of securities laws “to make any untrue statement of material fact” in connection with the purchase or
sale of securities. See Opp. at 5-6, fn. 1; Opp. Ex. 2, ¶9; Opp. Ex. 3, ¶¶4-6; Janus Capital Group, Inc. v. First
Derivative Traders, 564 U.S. 135, 137–38 (2011) (citing 17 CFR § 240.10b–5)).

                                                         -9-
(1985) does not alter the analysis. Byrd discussed whether to compel or stay arbitration where

federal claims would proceed in Federal court. Byrd, 470 U.S. at 221-225. The Byrd court

stated that neither a denial of the motion to compel arbitration of state claims, nor a stay of

arbitration was required in such a case. Id. at 223. The ruling thus does not change the District

Court’s inherent power to stay proceedings where the parties are concurrently in arbitration and

the claims involve the same operative facts, are inherently inseparable, and the two proceedings

would be duplicative. See, e.g. Christian Mut. Life Ins. Co. v. Monarch Life Ins. Co., 2001 WL

92154, *1 (D.Mass., 2001); Bowlby v. Carter Mfg. Corp., 138 F.Supp.2d 182, 188 (D.Mass.,

2001) (citations omitted). The preclusive effect of a decision by the arbitrator counsels against

concurrent arbitration and litigation. See Bowlby, 138 F. Supp. 2d at 188-89.

                                          CONCLUSION

       For the reasons set forth in Plaintiffs’ Memorandum and above, Plaintiffs request that

their motion to compel be granted.

                                               Respectfully submitted,

                                               COMMONWEALTH EQUITY SERVICES, LLC
                                               and MARGARET BENISON

                                               By their attorneys,


                                               /s/Jason E. Tauches
                                               Michael Donovan (BBO# 564257)
                                               Jason Tauches (BBO# 569448)
                                               Manchel & Brennan, PC
                                               100 River Ridge Dr., Suite 308
                                               Norwood, MA 02062
                                               (617) 796-8920 Telephone
                                               (617) 796-8921 Facsimile
                                               mdonovan@manchelbrennan.com
                                               jtauches@manchelbrennan.com
Dated: February 6, 2019


                                                - 10 -
                                 CERTIFICATE OF SERVICE

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on the date specified below.

Dated: February 6, 2019                                 /s/Jason E. Tauches
                                                        Jason Tauches (BBO#569448)




                                               - 11 -
